       Case: 1:18-cv-02252-DAP Doc #: 11 Filed: 12/17/18 1 of 4. PageID #: 98



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 RICHARD HUBBARD, III, et al.,                   )     CASE NO.: 1:18-CV-02252
                                                 )
         Plaintiffs,                             )     JUDGE DAN AARON POLSTER
 vs.                                             )
                                                 )     REPORT OF PARTIES PLANNING
 CITY OF EUCLID, et al.,                         )     MEETING UNDER FED. R. CIV. P. 26(f)
                                                 )     AND LOCAL RULE 16.3(b)
         Defendants.                             )
                                                 )
                                                 )

1.     Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 16.3(b), conference was held on December

17, 2018, and was attended by:

 Christopher McNeal              Counsel for Plaintiff(s):       Richard Hubbard and
                                                                 Yolimar Tirado

 James Climer                    Counsel for Defendant(s):       Officer Michael Amiott,
                                                                 Officer Matt Gilmer,
                                                                 Officer Kirk Pavkov

 Kelley Sweeney                  Counsel for Defendant(s):       City of Euclid


2.     Defendants have exchanged initial disclosures as required by Fed.R.Civ.P. 26(a)(1) and the

Court's prior order.

3.     The parties recommend the following track:

       ☐        Expedited                 Standard          ☐   Complex

       ☐        Administrative     ☐       Mass Tort

4.     This case is suitable for one or more of the following Alternative Dispute Resolution

(“ADR”) mechanisms:

       ☐        Early Neutral Evaluation
       ☐        Mediation
       ☐        Arbitration
      Case: 1:18-cv-02252-DAP Doc #: 11 Filed: 12/17/18 2 of 4. PageID #: 99



       ☐      Summary Jury Trial
       ☐      Summary Bench
             Case not suitable for ADR at this time.

5.     The parties ☐ do/  do not consent to the jurisdiction of a United States Magistrate Judge

pursuant to 28 U.S.C. § 636(c).

6.     Recommended Discovery Plan:

       (a)    Describe the subjects on which discovery is to be sought and the nature and extent
              of discovery.

                      Depositions of parties and pertinent witnesses

                      Interrogatories

                      Requests for Admissions

                      Requests for Production

                      The foregoing will seek information concerning Plaintiffs' claims and
                      Defendants' defenses.

       (b)    The parties (indicate one):

              ☐ agree that there will be no discovery of electronically-stored information; or

              ☐ have agreed to a method for conducting discovery of electronically-stored
                  information; or
               have agreed to follow the default standard for discovery of electronically-stored
                  information (Appendix K to Northern District Ohio Local Rules).

       (c)    Discovery cut-off date: June 27, 2019 for liability and damages

       (d)    Handling of expert discovery: July 27, 2019 for Plaintiffs and August 27, 2019
              for Defendants

7.     Recommended dispositive motion date: August 27, 2019

8.     Recommended cut-off for amending the pleadings and/or adding additional parties: March
12, 2019
                                            2
     Case: 1:18-cv-02252-DAP Doc #: 11 Filed: 12/17/18 3 of 4. PageID #: 100




9.     Recommended date for a Status Hearing: July 13, 2019

10.    Other matters for the attention of the Court: The preservation of 5th Amendment rights
against self-incrimination may become an issue.


 /s/Christopher McNeal              _             s/Amily A. Imbrogno
 CHRISTOPHER MCNEAL (0096363)                     JAMES A. CLIMER (0001532)
 MCNEAL LEGAL SERVICES, LLC                       JOHN D. PINZONE (0075279)
 5333 Northfield Rd., Ste. 300                    AMILY A. IMBROGNO (0092434)
 Bedford Heights, Ohio 44146                      MAZANEC, RASKIN & RYDER CO., LPA
 (440) 703-0257                                   100 Franklin’s Row
 Email: chris@mcneallegalservices.com             34305 Solon Road
                                                  Cleveland, Ohio 44139
 Counsel for Plaintiffs Richard Hubbard and       (440) 248-7906
 Yolimar Tirado                                   (440) 248-8861 - Fax
                                                  Email: jclimer@mrrlaw.com
                                                  jpinzone@mrrlaw.com
                                                  aimbrogno@mrrlaw.com
 /s/     Kelley A. Sweeney
 KELLEY A. SWEENEY (0068857)                      Counsel for Defendants Officer Michael
 LAURA KRAMER RUBADUE (0067656)                   Amiott, Officer Matt Gilmer, and Officer Kirk
 585 E. 222nd Street                              Pavkov
 Euclid, OH 44123-2099
 (216) 289-2746
 (216) 289-2766 - Fax
 Email: ksweeney@cityofeuclid.com
         lrubadue@cityofeuclid.com

 Counsel for Defendant City of Euclid




                                              3
      Case: 1:18-cv-02252-DAP Doc #: 11 Filed: 12/17/18 4 of 4. PageID #: 101



                                  CERTIFICATE OF SERVICE

        I hereby certify that on Monday, December 17, 2018, a copy of the foregoing Report of

Parties Planning Meeting Under Fed. R. Civ. P. 26(f) and Local Rule 16.3(b) was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

                                                /s/Christopher McNeal     _
                                                CHRISTOPHER MCNEAL (0096363)
                                                MCNEAL LEGAL SERVICES, LLC

                                                Counsel for Plaintiffs Richard Hubbard and Yolimar
                                                Tirado




                                                   4
